Citation Nr: 0113640	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a disability of the 
thoracic spine (mid-back).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant has verified active naval service from November 
1974 to June 1994, with an additional five months of prior, 
unverified active service indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

By unappealed rating action dated in May 1995, the RO denied 
the appellant's claim seeking service connection for a 
disability of the thoracic spine.  By rating action dated in 
September 1999, the RO initially denied the appellant's 
attempt to reopen this claim.  Following the receipt of the 
appellant's substantive appeal (VA Form 9) in September 2000 
which was accompanied by additional medical evidence, the RO 
determined that new and material evidence had been submitted 
to reopen the claim, which was then again denied based upon a 
review of all of the relevant evidence.  See the supplemental 
statement of the case, issued in October 2000.  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Moreover, if the Board finds that new and 
material evidence has not been presented, that is where the 
analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  


FINDINGS OF FACT

1.  Entitlement to service connection for a disability of the 
thoracic spine was previously denied by an unappealed rating 
action dated in May 1995.  

2.  Evidence received since May 1995 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim seeking service connection for a disability of the 
thoracic spine.  38 U.S.C.A. § 5108(West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a disability of the 
thoracic spine was denied by an unappealed rating action 
dated in May 1995.  Although there was a record of medical 
treatments for thoracic spinal pain following a motor vehicle 
accident in December 1989, a VA general medical examination 
of the appellant in May 1995 was negative for any chronic 
disability involving the thoracic spine.  X-ray studies 
dating from June 1991 and February 1994 both were interpreted 
as disclosing scattered spurring throughout the thoracic 
spine, but these findings were not confirmed by similar post-
service findings.  The appellant was notified of the 
decision.  In the absence of a timely appeal by the 
appellant, the May 1995 rating action has become 
administratively final.  38 U.S.C.A. § 7105(c) (West 1991).  

Once there has been an administratively final denial of a 
claim, a claimant must submit new and material evidence in 
order to have VA reopen the claim and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (2000) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

New evidence received since May 1995 includes private medical 
records documenting treatments received by the appellant for 
back complaints following a post-service automobile accident 
in October 1996.  A magnetic resonance imaging (MRI) study of 
the thoracic spine in June 1997 disclosed no significant 
abnormalities at that time.  The appellant was in a third 
automobile accident in June 1998, which led to further back 
problems.  At least one private physician expressed the 
opinion that the appellant's thoracic pain was the result of 
accident number two in 1996 (see outpatient treatment report 
by W.S. Willis, M.D., dated June 28, 1998).  

In October 2000, the appellant submitted a letter dated in 
August 2000 from his treating private physician (a 
neurologist) stating that motor vehicle accidents in 1989 (in 
service) and 1994 (undocumented; perhaps meaning 1996?) could 
have been "contributory toward the genesis of his current 
difficulties," identified as a "rather severe myofibrositis 
type chronic pain syndrome involving the spine."  

It must be remembered that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998)  Moreover, the 
credibility of the evidence is to be presumed for considering 
whether it is new and material.  Viewed in this light, the 
Board has concluded that the new evidence received since May 
1995 is so significant that it must be considered on order to 
fairly decide the merits of the claim.  Accordingly, the 
Board will affirm the RO's decision to reopen the claim 
seeking service connection for a disability of the thoracic 
spine.  For the reasons set forth below, additional 
development is needed.


ORDER

The claim seeking service connection for a disability of the 
thoracic spine is reopened.  


REMAND

In November 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C.A. § 5103A).  
As the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

In particular, it would appear that a definitive medial 
opinion concerning the origin of the appellant's current 
thoracic spinal complaints should be obtained; also, current 
x-ray studies of the thoracic spine should be accomplished in 
order to attempt to confirm the findings of spurring reported 
twice during active service.  Specifically, the question of 
whether the spurring during service is indicative of early 
arthritic change should be addressed.

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should review the claims file 
and ensure that all additional 
notification and evidentiary development 
action required by the VCAA and VBA Fast 
Letters 00-87 (Nov. 17, 2000) and 00-92 
(Dec. 13, 2000) and any subsequent 
guidance, including Federal regulations, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  At a minimum, a definitive 
medial opinion concerning the origin of 
the appellant's current thoracic spinal 
complaints should be obtained; also, 
current x-ray studies of the thoracic 
spine should be accomplished in order to 
attempt to confirm the findings of 
thoracic spurring reported twice during 
active service.  Prior to entry of an 
opinion, the claims folder should be made 
available to the examiner and as 
needed/indicated, an examination of the 
appellant should be accomplished.

2.  The RO should next readjudicate the 
claim seeking service connection for a 
disability of the thoracic spine.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

If the issue on appeal is not granted, the appellant should 
be furnished an appropriate supplemental statement of the 
case and provided an opportunity to respond.  In accordance 
with proper appellate procedures, the case should then be 
returned to the Board for further consideration.  

The appellant need take no further action unless he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



